Title: To Thomas Jefferson from John Keehmle, 29 June 1807
From: Keehmle, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. June 29th.—1807.
                        
                        After I had read the information of the outrageous attack on the Chesapeake, I felt as every true American
                            should feel—Indignation and resentment at the Brittish. This unexpected attack on one of our National Vessels, has
                            realized my anticipations and fears of the Hostile disposition of the Brittish Goverment toward us.
                            They have now cast the die, and struck the blow; it rests with you as the Head of our Nation to resent this unexpected
                            murder of our Citizens, in a spirited and manly manner, and you may rely and depend on the Hearty support and approbation
                            of all true Americans. The other class you need not regard, for they are too few to injure us.
                        As I fought and suffered three Years and a half for the Liberty and independence of our Country, this insult
                            on our National Honour and spirit, is more sensibly felt by me, than those who were not in existence, or in this Country,
                            at the time of our glorious struggle, for it; hence I presume, I have a right as well as any other Citizen, and I hope you
                            will pardon the liberty which I take of attempting to communicate my thoughts and Ideas to you, on a mode of defence, and
                            to take satisfaction for the injury done to us, which, perhaps may not be thought of by another. Being a Universalist in
                            principle and profession Sir, I cannot wish and delight in the destruction of Human beings—I rather wish the Happiness
                            & preservation of all, but when rational creatures, capable of Judging of right and wrong, will suffer themselves to be
                            made use of by a corrupt, degenerate, & infamous Government to destroy others without provocation or Cause, they must
                            suffer in turn.
                        The mode of defence, Sir, which I shall recommend, is not to build frigates & 74 gun ships; for as fast as
                            we could build & rig them they would take them, & this is what they & their agents here wish. You no doubt remmember
                            the fate of that large & strong built ship, in Holland by order of the State of South Carolina, & commanded by Capt.
                            Barry. Two 74s took her soon after she left our Capes, without firing a shot. This would be the fate of all heavy ships we
                            could build. We can conquer that Bloody Goverment of England best, by an immediate non importation act, & by not
                            suffering one barrel of flour to be exported from our shores for six months. Their Islands will soon feel the force of
                            theese 74s.—Next, Sir, to save our Harbours & Cities from destruction, I would advise you to order a number of gun boats
                            built, for each accessible river & inlet. Theese gun boats I would wish to be constructed different from those allready
                            built, however large & strong enough to carry a 24 pounder, with a Chymical portable furnace, in which a 24 pound shot may be heated in 30 minutes with a bushel of charr coals, with
                            out any danger of fire. This furnace may be laid by any where without encumbering the boat, and may be set to work in any
                            part of the boat, in five minutes. If, Sir, you had such a furnace now it might be made use of in one of those allready
                            built, then send her down, & fire one red hot ball into one of them, in a calm time; this would at once strike a terror
                            into them, that they would not venture inside of any of our bays or rivers.
                        If this communication meets with your approbation, Sir, I will furnish you with a draught of the boat &
                            furnace. Nothing, Sir, will save our Cities & shores from Brittish barbarity but such powerfull defence. They have
                            brought their insolence & abuse to a “ne plus ultra”.—Nothing is left for us to do, but to defend ourselves, in the most
                            effectual manner we can. “Lex talionis” is justifiable.
                        Before I conclude, I would mention that Dr. Ott see such a furnance in my Chemical Laboratory, which I had on
                            his Fathers lot, for twelve year.—He can give you some description of it, for he see me often distilling phosphorus out of
                            it. All this is submitted in confidence. 
                  With considerations of high esteem, I am your obedt. Humble Servt.
                        
                            John Keemle
                            
                        
                    